Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-21 are canceled as directed to a non-elected invention.

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest an apparatus comprising a plurality of memory cell arrays each coupled to an input/output (I/O) driver circuit; a delay locked loop (DLL) update circuit configured to provide an internal clock to the I/O driver circuit; and a DLL control circuit coupled to the DLL update circuit and configured to, responsive to activation of one or more memory cell arrays, deactivate the DLL update circuit and abort a DLL update if being performed by the DLL update circuit, when the one or more memory cell arrays is activated (claims 1 & 15).
2, 8 & 16).
Additionally, the prior arts fail to disclose that such trigger circuit comprises a set circuit configured to provide a set signal responsive to the refresh command becoming active; and a reset circuit configured to provide a reset signal responsive to the refresh command becoming inactive subsequent to becoming active; and a latch circuit coupled to the set circuit and the reset circuit and configured to provide a first pulse based on the set signal and the reset signal; and a pulse generator coupled to the latch circuit to receive the first pulse and provide a second pulse based on the first pulse (claim 9).
Additionally, the prior arts fail to suggest that the DLL control circuit comprises of a plurality of flip-flop circuits serially coupled and configured to receive the internal update trigger signal and provide an active DLL update signal responsive to the internal update trigger signal wherein a duration of the active DLL update signal is controlled by a number of flip-flop circuits in the plurality of flip-flop circuits (claim 13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIET Q NGUYEN/           Primary Examiner, Art Unit 2827